             Case 1:20-cv-03537-GHW Document 8 Filed 06/29/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/29/2020
------------------------------------------------------------------X
  KATHLEEN BILES, individually and on behalf of all :
  others similarly situated,                                      :
                                                                  :
                                                  Plaintiff,      :    1:20-cv-3537-GHW
                              -against-                           :
                                                                  :         ORDER
  DEVA CONCEPTS, LLC, d/b/a DEVACURL, :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        The initial pretrial conference scheduled for June 29, 2020 is adjourned sine die. This caxse is

related to the consolidated action at 1:20-cv-1234-GHW. Even though this case itself is not

consolidated, and none of the reasons for adjourning the initial pretrial conference in that case apply

here, the Court expects to manage this litigation in parallel with the consolidated actions. The Court

also notes that while counsel references the fact that no operative complaint exists in this case, that

is not true—the parties here have not moved for consolidation of this case. The Court will

reschedule the initial pretrial conference in this case when it reschedules the conference in the 1:20-

cv-1234-GHW consolidated action.

        Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

        SO ORDERED.

 Dated: June 29, 2020                                _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge
